Citation Nr: 1635843	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-14 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disability manifested by chronic nose bleeds.

3.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.  He subsequently served for many years in the Navy Reserves.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board includes the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.  The Veteran's VBMS file includes records related to a separate appeal as to several issues, which are in the notice of disagreement stage.  The RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The probative evidence of record does not contain a diagnosis of a skin disorder.

2.  The probative evidence of record does not contain a diagnosis of a disability manifested by chronic nose bleeds.

3.  The probative evidence of record does not contain a diagnosis of a respiratory disorder.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A disability manifested by chronic nose bleeds was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter dated in February 2010, which fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records were obtained.  The RO searched for VA treatment records from Loma Linda, Long Beach and San Diego VA healthcare facilities and no such records were found.  See February 2010 patient record search.  The Veteran has not identified any VA healthcare facilities from which he receives treatment, nor has he provided information or authorization related to any private healthcare facilities.  Thus, any further attempts to collect clinical records would be futile, as it appears that there are none in existence.  38 C.F.R. § 3.159.  The Veteran was afforded a VA examination with regard to his claim for service connection for a respiratory disability.  This examination report is adequate for assessing the nature of any respiratory disorder present.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examination was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Id. The Board recognizes that the Veteran was not afforded a VA examination with regard to the claims for service connection for a disability manifested by chronic nose bleeds and a skin disorder.  No such examination is needed, however, in order to decide these claims.  There is no medical evidence suggesting the existence of any of these disabilities during the pendency of the claims on appeal, and there is no credible lay evidence of persistent or recurrent symptoms of disability for reasons set forth below.  Thus, the duty to provide a VA examination and opinion is not met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, the Board will address the merits of the claims. 

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims to have a skin disorder, a disability manifested by chronic nose bleeds, and a respiratory disorder, which he contends all initially manifested during his active service.  At the time of his claim, he reported treatment for these disabilities as "ongoing," but provided no information as to where he received treatment.  See December 2009 VA Form 21-526.  The February 2010 RO letter to the Veteran requested information as to any current treatment, but the Veteran did not provide any such information.  A February 2010 CAPRI document within the claims file shows the RO searched for records from VA healthcare facilities in Loma Linda, Long Beach and San Diego and the report indicates "NO MATCHES FOUND."  With his July 2010 notice of disagreement, the Veteran provided additional statements attempting to establish an in-service incurrence of the disabilities claimed, but he provided no suggestion of the current existence of any of these claimed disabilities.

In March 2012, the Veteran was afforded a VA examination in relation to his claim for service connection for a respiratory disorder.  The VA examiner noted the Veteran's report that he "has not been formally diagnosed or evaluated by a physician in regards to possible asbestosis or any other lung condition.  He does not taken [sic] any medications currently nor has he received any treatment."  Pulmonary function tests and chest x-ray were conducted, the reports of which show no abnormality.  The examiner concluded that the examination "failed to reveal objective evidence of asbestosis or other lung conditions."  The examiner recognized the RO's instruction to presume in-service exposure to asbestos, but nonetheless determined that "given the absence of actual pathology on exam today no [association] can be made with his military service."

At the time of his June 2012 substantive appeal, the Veteran again made no statements related to the current existence of a skin disorder or chronic nose bleeds, and only again pointed to an in-service incurrence of breathing problems, without mention of any current symptomatology.

In January 2014, additional evidence was added to the file showing treatment for several reactions to poison oak while in the Reserves in 2000 to 2002, but there was no suggestion of any current skin disorders.

The Board has reviewed the Veteran's entire claims file and finds no persuasive evidence of a disability manifested by a skin disorder, a respiratory disorder, or chronic nose bleeds at any time during the pendency of these claims.  The Board recognizes the Veteran's lay statements; however, he in fact has made no statements suggesting the existence of these disorders at any time since his December 2009 claim for service connection.  The Veteran reported treatment for these disabilities as "ongoing," but he provided no information as to where he received treatment.  The Veteran's assertions are too vague to be considered reliable evidence of the existence of a chronic disability.  For these reasons, the Board cannot find that the record contains credible lay evidence of persistent or recurrent symptoms of disability.  The burden of persuading the fact finder, the Board, has not been met. 
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Absent adequate evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for a skin disorder, a disability manifested by chronic nose bleeds, and a respiratory disorder have not been presented. 

As the preponderance of the evidence is against finding a current diagnosis, the benefit-of-the-doubt doctrine is not applicable and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a skin disorder is denied.

Service connection for a disability manifested by chronic nose bleeds is denied.

Service connection for a respiratory disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


